Citation Nr: 1225663	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  08-29 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1941 to October 1943.  He passed away in April 2006.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In November 2010, the appellant testified at a personal hearing before the undersigned, sitting at the RO.  A transcript of the hearing is associated with the claims file. 

The Board remanded this claim in May 2011 for further development.  That development has been completed and the claim returns to the Board for appellate review. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in April 2006 of pneumonia and coronary artery disease (CAD), with diabetes being a significant contributing condition. 

2.  During the Veteran's lifetime, service connection had been established for epilepsy and bilateral hearing loss. 

3.  The Veteran's epilepsy and hearing loss did not cause or contribute substantially and materially to the Veteran's death.

4.  The Veteran's pneumonia, CAD, and diabetes were not caused or aggravated by service-connected epilepsy, and were not incurred in or aggravated by active military service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The claimant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Board finds that all requirements of the VCAA have been met.  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In the context of a claim for disability and indemnity compensation (DIC) for the cause of the Veteran's death, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

Here, prior to the initial rating decision in this matter, a September 2006 letter informed the appellant that in order to substantiate a claim of entitlement to service connection for the cause of the Veteran's death, the evidence needed to show that he died from a service-connected injury or disease.  The letter also informed her of VA's and the appellant's respective responsibilities for obtaining evidence in support of her claim.  Pursuant to the Board's May 2011 remand directive, a May 2011 letter provided the appellant with Hupp-compliant notice, including the requirements for substantiating a DIC claim based on a previously service-connected disability, and the requirements for substantiating a DIC claim based on a disability for which service connected had not yet been established.  Although this letter was not sent prior to initial adjudication of the appellant's claim, the appellant had an opportunity to submit additional information and evidence before the claim was subsequently readjudicated and a supplemental statement of the case (SSOC) issued in April 2011.  Thus, the delay in timing was not prejudicial.  See Mayfield, 499 F.3d at 1323. 

The Board notes that the May 2011 letter did not include notice of the disabilities for which service connection had been established during the Veteran's lifetime.  However, the Board finds that lack of such notice has not prejudiced the appellant's claim.  See Shinseki v. Sanders, 129 S. Ct. 1696, 1704-05 (2009) (holding that whether an error is prejudicial must be determined on a case by case basis).  In this regard, the Court has held, in pertinent part, that actual knowledge on the part of the claimant shows lack of prejudicial harm.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds; Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Here, the appellant argued in her November 2007 notice of disagreement (NOD) and at the November 2010 Board hearing that the Veteran's service-connected seizures caused or contributed materially or substantially to the Veteran's death.  Thus, the appellant was already aware that the Veteran's epilepsy was service-connected.  The only other disability that was service-connected was hearing loss, which clearly played no role in the Veteran's death.  Thus, whether or not the appellant was aware that the Veteran's hearing loss was service-connected has had no bearing on the outcome of this claim.  See id. at 115.  Accordingly, the Board finds that this notice error was nonprejudicial and that further notice is not required.  As such, the Board finds that duty to notify has been satisfied. 

By the same token, the Board finds that there was substantial compliance with the Board's remand directive to provide the appellant with Hupp-compliant notice.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting her in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained to the extent possible.  The appellant has not identified any other outstanding records that she wanted VA to obtain or that he felt were relevant to the present claim.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant records on the appellant's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); Daves v. Nicholson, 21 Vet. App. 46, 50-51 (2007); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, pursuant to the Board's May 2011 remand directive, a VA medical opinion was obtained with regard to whether the Veteran's epilepsy caused or contributed to his death, to include whether it aggravated the Veteran's cardiac disorders or pneumonia (the immediate underlying causes of death).  The Board finds that this opinion is adequate for the purpose of making a decision on this claim, as the examiner reviewed the claims file and provided a complete rationale for the opinion stated which is grounded in the Veteran's medical history and the evidence of record, and clearly articulates the medical basis for the conclusion reached.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); Daves, 21 Vet. App. at 50-51; McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312.  Likewise, the Board finds that there has been substantial compliance with its remand directive.  See Stegall, 11 Vet. App. at 271; see also D'Aries, 22 Vet. App. at 105. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, 19 Vet. App. at 115. 

II. Analysis

The appellant claims entitlement to service connection for the cause of the Veteran's death.  According to the April 2006 Certificate of Death, the Veteran died of pneumonia and CAD, with diabetes being a significant contributing factor.  Service connection for these conditions had not been established during the Veteran's lifetime.  The only disabilities for which service connection had been established were jacksonian epilepsy and hearing loss.  The appellant argues that the Veteran's epilepsy was either a direct cause of death or aggravated the disorders from which he died, namely pneumonia and CAD.  As will be explained below, the competent evidence of record weighs against a finding that epilepsy caused or contributed to the Veteran's death or aggravated the conditions from which the Veteran died.  Moreover, the appellant has not argued and there is no evidence of record suggesting that the Veteran's pneumonia, CAD, or diabetes were incurred in or aggravated by active service.  Therefore, for the reasons discussed below, the Board finds that service connection for the cause of the Veteran's death is not warranted. 

When a veteran dies of a service-connected disability, the veteran's surviving spouse is eligible for dependency and indemnity compensation (DIC) for the cause of the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5(a), 3.312.  In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or contributed substantially and materially to the veteran's death.  38 C.F.R. § 3.312.  

Service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Board finds that epilepsy did not cause or contribute materially and substantially to the Veteran's death, or aggravate any of the conditions from which the Veteran died.  The April 2006 Certificate of Death reflects that the Veteran died of pneumonia and CAD, with diabetes being a significant contributing factor.  These causes of death are confirmed by an April 2006 private hospital summary.  The hospital summary shows that the Veteran had been admitted in early April 2006 with low back pain and that over the next few weeks he developed worsening respiratory symptoms diagnosed as aspiration pneumonia on chest x-ray.  It was believed that the Veteran had worsening congestive heart failure "in the setting of aspiration pneumonia."  The Veteran continued to have increasingly severe pneumonia and/or pulmonary edema until his passing in late April.  The final diagnoses included congestive heart failure due to ischemic cardiomyopathy, aspiration pneumonia due to oral dysphagia, coronary artery disease, history of tachy brady syndrome with history of permanent pacemaker placement, paroxysmal atrial fibrillation, diabetes mellitus requiring insulin, chronic kidney failure, hyperlipidemia, and history of a cerebrovascular accident with residual right-sided weakness.  No mention was made in this hospital report of epilepsy or seizures.  These records constitute highly probative evidence that the causes of death were from pneumonia, CAD, and diabetes, as they were issued by medical professionals who treated and observed the Veteran at or near the time of his death.  The Board also notes that the diagnoses associated with the Veteran's death are consistent with private treatment records dated in 2002 and earlier reflecting diagnoses of uncontrolled diabetes, history of heart failure, CAD, and history of a stroke, among other conditions. 

The Board acknowledges a December 2010 letter by Dr. R.R. stating that the Veteran had been a patient of his and had a history of epilepsy, and that epilepsy may have been a contributing factor to the Veteran's death.  Unfortunately, the Board cannot accord any weight to this opinion, as it is completely speculative and devoid of any rationale or citation to supporting data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions); see also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that evidence that is speculative, general or inconclusive in nature cannot support a claim).  

In the June 2011 VA medical opinion, the examiner concluded after reviewing the claims file and medical records therein that the Veteran died of aspiration pneumonia with worsening congestive heart failure which was not caused by, related to, or aggravated beyond their natural progression by the Veteran's epilepsy.  In support of this opinion, the examiner explained that the Veteran died at the age of eighty-two and had multiple issues associated with advanced age.  In this regard, he had suffered a stroke with right-sided weakness and dysarthria and swallowing difficulty leading to aspiration pneumonia and worsening of congestive heart failure.  The examiner noted that this was a relatively common pattern of final illness in the elderly.  The examiner also noted that during the Veteran's final hospitalization there was no evidence of a seizure complicating his terminal condition.  The Veteran's aspiration pneumonia was due to age and stroke residuals.  The Veteran's ischemic heart disease was due to long-term atheroscleroris related to age.  Thus, the examiner found that epilepsy did not cause or contribute to the Veteran's death or aggravate the conditions from which he died. 

The Board finds that the June 2011 VA medical opinion constitutes probative evidence that the Veteran's epilepsy did not play a role in his death as the opinion is grounded in and consistent with the medical evidence of record and supported by a complete rationale based on clearly articulated medical principles.  Thus, the Board gives more weight to this opinion than to the December 2010 opinion by Dr. R.R., which is completely speculative and unsupported by any rationale.  

The Board acknowledges the appellant's contention that the Veteran's epilepsy directly caused or contributed to his death.  However, the Board finds that this is a determination that is too medically complex to be made base on lay observation alone.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature").  The appellant, as a lay person, has not been shown to have the medical training or expertise to render a competent medical opinion as to whether the Veteran's epilepsy played a direct role in his death.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, her opinion is not considered competent evidence and is outweighed by the June 2011 opinion by the VA examiner, who has the medical background and experience to make such a determination. 

Accordingly, the Board concludes that the competent and probative evidence of record weighs against a finding that the Veteran's epilepsy caused or contributed materially and substantially to his death. 

The Board also finds that the Veteran's epilepsy did not cause or aggravate his pneumonia, CAD, or diabetes.  In this regard, service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

Here, there is no competent evidence of record suggesting a relationship between the Veteran's pneumonia, CAD, or diabetes and his epilepsy, either by way of causation or aggravation.  The April 2006 private hospitalization summary and the June 2011 VA medical opinion both reflect that the Veteran's pneumonia was attributed to difficulty swallowing (oral dysphagia).  Moreover, the examiner explained that the Veteran's epilepsy did not cause or aggravate his pneumonia or CAD as these conditions were more likely related to the ageing process and the Veteran's history of a stroke.  The December 2010 opinion by Dr. R.R. also does not indicate that the Veteran's epilepsy caused or aggravated his pneumonia, CAD, or diabetes.  Finally, the extensive medical records in the claims file do not suggest a relationship between the Veteran's epilepsy and the development of these disorders, either via causation or aggravation.  Finally, the appellant, as a layperson, does not have the medical background or expertise to render a competent opinion as to whether the Veteran's epilepsy caused or aggravated the conditions from which he died, as this is a determination that is too medically complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr, 21 Vet. App. at 309. 

Accordingly, there is no competent or probative evidence of record suggesting that the Veteran's epilepsy caused or aggravated his pneumonia, CAD, or diabetes.  See 38 C.F.R. § 3.310.  

The only other disability for which service connection was established during the Veteran's lifetime was hearing loss.  The appellant has not argued and there is no indication that hearing loss played any role in the Veteran's death. 

Finally, the appellant has not argued and the evidence of record does not otherwise support a finding that the Veteran's pneumonia, CAD, and diabetes were directly incurred in or aggravated by active service.  In this regard, the service treatment records are negative for any respiratory or cardiovascular disorders, and likewise make no mention of diabetes.  VA examination reports dated in October 1947 and December 1948 reflect that the Veteran's cardiovascular system and respiratory system were found to be normal.  These examination reports are dated four and five years after the Veteran's separation from service in October 1943.  There is no evidence of record supporting a finding that the later development of cardiovascular disorders, respiratory disorders, or diabetes was related to the Veteran's service.  While VA chest x-rays dated in October 1947 and December 1948 showed hilus and peribronchial thickening, the evidence does not show that these findings were related to service which occurred several years earlier or to the later development of pneumonia or respiratory problems.  Thus, the Board finds that the preponderance of the evidence weighs against a relationship between the conditions from which the Veteran died and his period of service.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1166-67. 

Because there is no evidence showing that a cardiovascular disorder manifested within one year of separation, service connection also could not have been awarded on a presumptive basis for the Veteran's CAD.  See 38 C.F.R. §§ 3.307, 3.309.  

Accordingly, the Board finds that the preponderance of the evidence weighs against the appellant's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for the cause of the Veteran's death must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

The Board regrets that it cannot render a decision favorable to the appellant, and extends its condolences for her loss. 


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied. 


____________________________________________
L.M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


